DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks and amendments filed 06/16/2022 are acknowledged and have been carefully considered. 
	Regarding the objections to the claims, the amendments to claim 9 are acknowledged. Accordingly, the previously applied claim objections are withdrawn. However, a claim is newly objected to due to informalities, as described below. 
	Regarding the interpretation of claim 1 under 35 U.S.C. 112(f), Applicant’s remarks are acknowledged. 

Status of Claims
	Claims 1-5, 7, 9-11, and 21-28 were previously pending in the application, with claims 6, 8, and 12-20 having previously been canceled. 
As of the amendments filed on 06/16/2022, only claim 9 is amended. No claims are canceled or newly added as of this amendment filed 06/16/2022.  
	Accordingly, claims 1-5, 7, 9-11, and 21-28 are currently under examination. 

Claim Objections
Claim 1 objected to because of the following informalities: 
Claim 1 is objected to because of the lack of punctuation at the end of the limitation ending in line 12. Based on the punctuation used in the rest of the limitations in this claim, Examiner respectfully suggests adding a semicolon to the end of this limitation. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "a navigation component configured to track a position of a catheter navigated into a luminal network" in claim 1 (lines 3-4), further mentioned in claims 2 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, the corresponding structure described as performing the claimed function is merely a sensor, as described in paragraph [0030] of the specification (“described herein with respect to EMN systems using EM sensors, the instant disclosure is not so limited and may be used in conjunction with flexible sensor, ultrasonic sensors, or without sensors”). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In addition, claims 2-5, 7, 9-11, and 21-28 are also rejected under 35 U.S.C. 112(b) due to the dependency on indefinite independent claim 1. 

Claim 1 recites the limitation "a catheter" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The limitation “a catheter” was previously recited in line 3. 
Claim 1 recites the limitation "a biopsy tool" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The limitation “a biopsy tool” was previously recited in line 1. 
Claim 1 recites the limitation "a target" in line 12.  There is insufficient antecedent basis for this limitation in the claim. The limitation “a target” was previously recited in line 1. 
Claim 1 recites the limitation "a user interface" in line 20.  There is insufficient antecedent basis for this limitation in the claim. The limitation “a user interface” was previously recited in line 16. 
Claim 2 recites the limitation "a three-dimensional (3D) model of the luminal network" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The limitation “a 3D model of the luminal network” was previously recited in line 24 of claim 1. 
Claim 3 recites the limitation "a target" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The limitation “a target” was previously recited in line 1 of claim 1. 
Claim 21 recites the limitation “a user interface” in line 1. There is insufficient antecedent basis for this limitation in the claim. The limitation “a user interface” was previously recited in line 16 of claim 1. 
For each of these above limitations, as currently claimed, it is not clear whether these limitations are intended to be new features introduced to the claims, or if they are intended to refer to the feature that was previously recited. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barak et al. (US 2017/0035380 A1, hereinafter "Barak").
While this reference shares common joint inventors with the present application, this reference was published on 02/09/2017. Given that the effective filing date of the present application is 02/01/2019, this reference was publicly available more than one year before the effective filing date. Accordingly, this reference is not subject to a grace period exception, and is thus eligible for use as prior art under 35 U.S.C. 102(a)(1). 

Regarding claim 1, Barak discloses a "system, apparatus, and method of navigation and position confirmation for surgical procedures" (Barak: [0003]), and more particularly, a "system and method for enhanced navigation of a catheter and one or more medical instruments positionable therethrough in one or more branched luminal networks of a patient and confirming placement of those medical instruments prior to initiating treatment or biopsy based on a three dimensional computed tomography volume generated from standard fluoroscopic images" (Barak: [0003]), and further discloses: 
A system for confirming placement of a biopsy tool in a target ("system, apparatus, and method of navigation and position confirmation for surgical procedures" Barak: [0003]; "system and method for enhanced navigation of a catheter and one or more medical instruments positionable therethrough in one or more branched luminal networks of a patient and confirming placement of those medical instruments prior to initiating treatment or biopsy based on a three dimensional computed tomography volume generated from standard fluoroscopic images" Barak: [0003]) comprising:
a navigation component ("FIG. 1 depicts an aspect of an Electromagnetic Navigation (EMN) system 100 configured for reviewing CT image data to identify one or more targets, planning a pathway to an identified target (planning phase), navigating an extended working channel (EWC) 12 of a catheter guide assembly 40 to a target (navigation phase) via a user interface" Barak: [0033]) configured to track a position of a catheter navigated into a luminal network ("As shown in FIGS. 1-2, EWC 12 is part of a catheter guide assembly 40 which extends distally from a handle 41 of the catheter guide assembly 40. In practice, the EWC 12 is inserted into bronchoscope 30 for access to a luminal network of the patient “P.” Specifically, EWC 12 of catheter guide assembly 40 may be inserted into a working channel of bronchoscope 30 for navigation through a patient's luminal network" Barak: [0034]);
a catheter configured to receive a biopsy tool ("a medical instrument such as a biopsy tool, delivery device, or treatment device may be inserted into the EWC 12 to obtain a tissue sample from the tissue located at, or proximate to, the target" Barak: [0033]; "As shown in FIGS. 1-2, EWC 12 is part of a catheter guide assembly 40" Barak: [0034]); and
a processor and one or more storage devices having stored thereon instructions, which when executed by the processor ("Computing device 125 may be any suitable computing device including a processor and storage medium, wherein the processor is capable of executing instructions stored on the storage medium" Barak: [0037]), cause the processor to:
receive a first plurality of fluoroscopic images ("In step 509, with the catheter guide assembly navigated (and the radio-opaque markers placed in the target area, if placed), the fluoroscopic imaging device of system 100 is positioned such that the catheter guide assembly (and all of the radio-opaque markers, if placed) are visible in at least two different angles of the fluoroscopic imaging device relative to the patient. The fluoroscopic imaging device is then used to capture a video about the region of interest, that is the region where the catheter guide assembly is navigated to (and where the radio-opaque markers are located, if placed)" Barak: [0057], Fig. 5);
generate a first fluoroscopic three-dimensional (3D) reconstruction from the plurality of fluoroscopic images ("In step 511, a fluoroscopic-based local three dimensional volume is constructed from the captured fluoroscopic rotation video" Barak: [0058], Fig. 5); and
present a first slice of the first fluoroscopic 3D reconstruction ("In step 513, the fluoroscopic-based local three dimensional volume generated in step 511 may optionally be displayed on a user interface of system 100" Barak: [0059], Fig. 5) depicting the catheter in relation to a target visible in the slice of the first fluoroscopic 3D reconstruction ("step 513 may include projecting the generated fluoroscopic-based local three dimensional volume of the target area onto the two dimensional fluoroscopic images used to create the three dimensional volume for at least two different angles. Such a projection provides confirmation that the catheter or EWC is in, or is not in, the target area in both of the two different angles. Such a display as described above can also enable marking the catheter or EWC and target on both two dimensional images to obtain the relative three dimensional position of the catheter or EWC and target" Barak: [0059], Fig. 5)
receive a second plurality of fluoroscopic images ("In step 523, subsequent to the clinician repositioning the catheter assembly in step 521, a second fluoroscopic rotation video may be captured if desired" Barak: [0062], Fig. 5);
generate a second fluoroscopic three-dimensional reconstruction from the second plurality of fluoroscopic images ("Step 523 is similar to any, or all, of steps 509-519" Barak: [0062]; "In step 511, a fluoroscopic-based local three dimensional volume is constructed from the captured fluoroscopic rotation video" Barak: [0058], Fig. 5); 
present on a user interface ("In step 513, the fluoroscopic-based local three dimensional volume generated in step 511 may optionally be displayed on a user interface of system 100" Barak: [0059], Fig. 5) a second slice (“step 513 may include projecting the generated fluoroscopic-based local three dimensional volume of the target area onto the two dimensional fluoroscopic images used to create the three dimensional volume for at least two different angles” Barak: [0059]; [The first of these two different angles represents the second slice.]) of the second fluoroscopic 3D reconstruction depicting the catheter ("Because the fluoroscopic rotation video is captured after navigation of the EWC, and after placement of any markers, the catheter guide assembly (and the radio-opaque markers, if placed) are included in the fluoroscopic images/video and are visible in the display of the fluoroscopic-based three dimensional volume" Barak: [0059], Fig. 5); 
receive via the user interface an indication of a location of a tip of the catheter in the second slice of the second fluoroscopic 3D reconstruction ("step 513 may include projecting the generated fluoroscopic-based local three dimensional volume of the target area onto the two dimensional fluoroscopic images used to create the three dimensional volume for at least two different angles. Such a projection provides confirmation that the catheter or EWC is in, or is not in, the target area in both of the two different angles. Such a display as described above can also enable marking the catheter or EWC and target on both two dimensional images to obtain the relative three dimensional position of the catheter or EWC and target" Barak: [0059], Fig. 5; [Barak’s teaching of “marking the catheter or EWC … on both two dimensional images” reads on the limitation of receiving an indication of a location of a tip of the catheter. The first of the pair of “two dimensional images” reads on the claimed second slice of the second fluoroscopic 3D reconstruction.]); 
present on a user interface ("In step 513, the fluoroscopic-based local three dimensional volume generated in step 511 may optionally be displayed on a user interface of system 100" Barak: [0059], Fig. 5) a third slice of the second fluoroscopic 3D reconstruction depicting a target location (“step 513 may include projecting the generated fluoroscopic-based local three dimensional volume of the target area onto the two dimensional fluoroscopic images used to create the three dimensional volume for at least two different angles” Barak: [0059]; [The second of these two different angles represents the third slice.]); 
receive via the user interface an indication of a location of the target in the third slice of the second fluoroscopic 3D reconstruction (“Such a display as described above can also enable marking the catheter or EWC and target on both two dimensional images to obtain the relative three dimensional position of the catheter or EWC and target" Barak: [0059], Fig. 5; [Barak’s teaching of “marking the … target on both two dimensional images” reads on the limitation of receiving an indication of a location of target. The second of the pair of “two dimensional images” reads on the claimed third slice of the second fluoroscopic 3D reconstruction.]) and
update a relative position of the target and the catheter ("fluoroscopic image data may be utilized to identify such targets and terminal bronchial branches or be incorporated into, and used to update, the data from the CT scans in an effort to provide a more accurate/correction of the electromagnetic navigation procedure. Further, the fluoroscopic images may be captured post-navigation and thus includes visuals of the position of the navigated medical instrument relative to the target" Barak: [0032]) in a 3D model ("fluoroscopic-based local three dimensional reconstruction may be registered to the CT scan images and/or the three dimensional model 300 to update the CT scan images and/or the three dimensional model with respect to the presence, location, and size of a target" Barak: [0048]) of the luminal network ("computing device 125 utilizes previously acquired CT image data for generating and viewing a three dimensional model of the patient's “P's” airways, enables the identification of a target on the three dimensional model (automatically, semi-automatically, or manually)" Barak: [0038]).

Regarding claim 2, Barak discloses: 
The system of claim 1, as described above. 
	Barak further discloses: 
	wherein the navigation component is configured to correspond the position of the catheter to a three-dimensional (3D) model of the luminal network ("software aligns, or registers, an image representing a location of sensor 44 with a the three-dimensional model and two-dimensional images generated from the three-dimension model, which are based on the recorded location data" Barak: [0041]) and the 3D model of the luminal network is generated from a pre-procedure computed tomography image data set ("computing device 125 utilizes previously acquired CT image data for generating and viewing a three dimensional model of the patient's “P's” airways, enables the identification of a target on the three dimensional model (automatically, semi-automatically, or manually)" Barak: [0038]; "three dimensional model may be a three dimensional rendering derived from CT data acquired from a previous CT scan" Barak: [0045]).

Regarding claim 3, Barak discloses: 
The system of claim 2, as described above. 
	Barak further discloses: 
wherein a target can be identified in the 3D model of the luminal network ("computing device 125 utilizes previously acquired CT image data for generating and viewing a three dimensional model of the patient's “P's” airways, enables the identification of a target on the three dimensional model (automatically, semi-automatically, or manually)" Barak: [0038]).

Regarding claim 4, Barak discloses: 
The system of claim 3, as described above. 
	Barak further discloses: 
wherein the navigation component is an electromagnetic navigation system ("FIG. 1 depicts an aspect of an Electromagnetic Navigation (EMN) system 100 configured for reviewing CT image data to identify one or more targets, planning a pathway to an identified target (planning phase), navigating an extended working channel (EWC) 12 of a catheter guide assembly 40 to a target (navigation phase) via a user interface" Barak: [0033], Fig. 1).

Regarding claim 5, Barak discloses: 
The system of claim 4, as described above. 
	Barak further discloses: 
wherein the catheter is navigable to a position proximate the target ("a medical instrument such as a biopsy tool, delivery device, or treatment device may be inserted into the EWC 12 to obtain a tissue sample from the tissue located at, or proximate to, the target" Barak: [0033]).

Regarding claim 7, Barak discloses: 
The system of claim 1, as described above. 
	Barak further discloses: 
	wherein, after updating the relative position ("fluoroscopic image data may be utilized to identify such targets and terminal bronchial branches or be incorporated into, and used to update, the data from the CT scans in an effort to provide a more accurate/correction of the electromagnetic navigation procedure" Barak: [0044]), the catheter is navigated to the target and a tool is inserted into the target ("a medical instrument such as a biopsy tool, delivery device, or treatment device may be inserted into the EWC 12 to obtain a tissue sample from the tissue located at, or proximate to, the target" Barak: [0033]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-11 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Barak as applied to claim 1 above, and further in view of Bharadwaj et al. (US 2016/0038247 A1, hereinafter "Bharadwaj"). 

Regarding claim 9, Barak discloses: 
The system of claim 1, as described above. 
Barak further discloses: 
wherein the one or more non transitory storage devices have stored thereon further instructions, which when executed by the processor ("Computing device 125 may be any suitable computing device including a processor and storage medium, wherein the processor is capable of executing instructions stored on the storage medium" Barak: [0037]), cause the processor to receive an indication of the location of the target (“Such a display as described above can also enable marking the catheter or EWC and target on both two dimensional images to obtain the relative three dimensional position of the catheter or EWC and target" Barak: [0059], Fig. 5; [Barak’s teaching of “marking the … target on both two dimensional images” reads on the limitation of receiving an indication of a location of target.]). 
Barak is not relied on for teaching: 
	receive an indication of the location of the target in a fourth slice of the second fluoroscopic 3D reconstruction. 	
However, in a similar invention in the same field of endeavor, Bharadwaj teaches a “system and method for planning surgical procedure including a treatment zone setting view presenting at least one slice of a 3D reconstruction” (Abstract), which also includes “a volumetric view presenting a 3D volume derived from the 3D reconstruction and a 3D representation of the treatment zone marker relative to structures depicted in the 3D volume” (Abstract), and further teaches: 
receive an indication of the location of the target ("user interface module 202 presents the clinician with a view 230 for identification and selection of a target in step S416" Bharadwaj: [0073], Fig. 4) in a fourth slice of the second fluoroscopic 3D reconstruction ("In view 230, the clinician is presented with a slice 234 of the generated 3D reconstruction in a main view 236. The slice 234 may be taken from the generated 3D reconstruction in any one of the axial, coronal and sagittal directions" Bharadwaj: [0073], Fig. 4). 
In the rejection of claim 1, Barak had already disclosed a first slice (one of the pair of two dimensional views) of a first fluoroscopic 3D reconstruction (as described in step 509). With further respect to the rejection of claim 1, Barak also had already disclosed a second slice and a third slice (“both of the two different angles”; “both two dimensional images”) of the second fluoroscopic 3D reconstruction ("In step 523, subsequent to the clinician repositioning the catheter assembly in step 521, a second fluoroscopic rotation video may be captured if desired" Barak: [0062], Fig. 5). 
The only aspect that Barak did not disclose was the fourth slice of the second fluoroscopic 3D reconstruction. For this reason, Bharadwaj is introduced to teach that a fluoroscopic 3D reconstruction can be viewed in three different views (as claimed, second slice, third slice, and fourth slice). In this example of Bharadwaj, the axial slice would be the second slice, the coronal slice would be the third slice, and the sagittal slice would be the fourth slice. Accordingly, since Bharadwaj teaches that the slice 234 can be taken from the 3D reconstruction in any of these three axial, coronal, and sagittal slices, Bharadwaj teaches this limitation of the fourth slice. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for navigating to target and performing procedure on target utilizing fluoroscopic-based local three dimensional volume reconstruction disclosed by Barak, by including the treatment procedure planning system and method as taught by Bharadwaj. One of ordinary skill in the art would have been motivated to make this modification in order to “provide a clinician with enhanced viewing of the patient's abdomen, airways, liver, lungs, pulmonary system, lung lesions, lung airways, or other similar patient features to allow the clinician to better identify potential targets” (Bharadwaj: [0103]). 

Regarding claim 10, the combination of Barak and Bharadwaj discloses: 
The system of claim 9, as described above. 
Barak further discloses: 
wherein the first, second, and third slices of the first and second fluoroscopic 3D reconstructions are presented on a user interface.
In the rejection of claim 1, Barak had already disclosed a first slice (one of the pair of two dimensional views) of a first fluoroscopic 3D reconstruction (as described in step 509). With further respect to the rejection of claim 1, Barak also had already disclosed a second slice and a third slice (“both of the two different angles”; “both two dimensional images”) of the second fluoroscopic 3D reconstruction ("In step 523, subsequent to the clinician repositioning the catheter assembly in step 521, a second fluoroscopic rotation video may be captured if desired" Barak: [0062], Fig. 5). 
Barak is not relied on for teaching: 
wherein the fourth slice of the second fluoroscopic 3D reconstruction is presented on a user interface.
However, in a similar invention in the same field of endeavor, Bharadwaj teaches a “system and method for planning surgical procedure including a treatment zone setting view presenting at least one slice of a 3D reconstruction” (Abstract), which also includes “a volumetric view presenting a 3D volume derived from the 3D reconstruction and a 3D representation of the treatment zone marker relative to structures depicted in the 3D volume” (Abstract), and further teaches: 
wherein the fourth slice of the second fluoroscopic 3D reconstruction is presented on a user interface ("In view 230, the clinician is presented with a slice 234 of the generated 3D reconstruction in a main view 236. The slice 234 may be taken from the generated 3D reconstruction in any one of the axial, coronal and sagittal directions" Bharadwaj: [0073], Fig. 4).
The only aspect that Barak did not disclose was the fourth slice of the second fluoroscopic 3D reconstruction. For this reason, Bharadwaj is introduced to teach that a fluoroscopic 3D reconstruction can be viewed in three different views (as claimed, second slice, third slice, and fourth slice). In this example of Bharadwaj, the axial slice would be the second slice, the coronal slice would be the third slice, and the sagittal slice would be the fourth slice. Accordingly, since Bharadwaj teaches that the slice 234 can be taken from the 3D reconstruction in any of these three axial, coronal, and sagittal slices, Bharadwaj teaches this limitation of the fourth slice. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for navigating to target and performing procedure on target utilizing fluoroscopic-based local three dimensional volume reconstruction disclosed by Barak, by including the treatment procedure planning system and method as taught by Bharadwaj. One of ordinary skill in the art would have been motivated to make this modification in order to “provide a clinician with enhanced viewing of the patient's abdomen, airways, liver, lungs, pulmonary system, lung lesions, lung airways, or other similar patient features to allow the clinician to better identify potential targets” (Bharadwaj: [0103]). 

Regarding claim 11, the combination of Barak and Bharadwaj discloses: 
The system of claim 9, as described above. 
Barak is not relied on for teaching: 
wherein the third and fourth slices of the second fluoroscopic 3D reconstruction depict images of the target at different relative angles.
However, in a similar invention in the same field of endeavor, Bharadwaj teaches a “system and method for planning surgical procedure including a treatment zone setting view presenting at least one slice of a 3D reconstruction” (Abstract), which also includes “a volumetric view presenting a 3D volume derived from the 3D reconstruction and a 3D representation of the treatment zone marker relative to structures depicted in the 3D volume” (Abstract), and further teaches: 
wherein the third and fourth slices of the second fluoroscopic 3D reconstruction (“slice 234 may be taken from the generated 3D reconstruction in any one of the axial, coronal and sagittal directions” Bharadwaj: [0073]) depict images of the target at different relative angles (“slices of all three directions” Bharadwaj: [0074]).
It is commonly known to one of ordinary skill in the art that axial, coronal, and sagittal views/slices are views that are orthogonal to one another, and thus are images of different relative angles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for navigating to target and performing procedure on target utilizing fluoroscopic-based local three dimensional volume reconstruction disclosed by Barak, by including the treatment procedure planning system and method as taught by Bharadwaj. One of ordinary skill in the art would have been motivated to make this modification in order to “provide a clinician with enhanced viewing of the patient's abdomen, airways, liver, lungs, pulmonary system, lung lesions, lung airways, or other similar patient features to allow the clinician to better identify potential targets” (Bharadwaj: [0103]). In addition, the multiple views provides the benefit of presenting “a multi-plane view in the main view 236 including each of the axial, coronal, and sagittal slices at the same time should the clinician wish to see slices of all three directions at the same time” (Bharadwaj: [0074]), thus further enhancing the view of regions of interest and potential targets. 

Regarding claim 21, the combination of Barak and Bharadwaj discloses: 
The system of claim 9, as described above. 
Barak is not relied on for teaching: 
further comprising a user interface configured to selectively display individual images from the second fluoroscopic 3D reconstruction.
However, in a similar invention in the same field of endeavor, Bharadwaj teaches a “system and method for planning surgical procedure including a treatment zone setting view presenting at least one slice of a 3D reconstruction” (Abstract), which also includes “a volumetric view presenting a 3D volume derived from the 3D reconstruction and a 3D representation of the treatment zone marker relative to structures depicted in the 3D volume” (Abstract), and further teaches: 
further comprising a user interface configured to selectively display individual images from the second fluoroscopic 3D reconstruction ("user interface includes a target selection view presenting a slice of a 3D reconstruction generated from CT image data of a patient. The target selection view is configured to select at least one target anatomical feature from the presented slice in response to a received user input" Bharadwaj: [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for navigating to target and performing procedure on target utilizing fluoroscopic-based local three dimensional volume reconstruction disclosed by Barak, by including the treatment procedure planning system and method as taught by Bharadwaj. One of ordinary skill in the art would have been motivated to make this modification in order to “provide a clinician with enhanced viewing of the patient's abdomen, airways, liver, lungs, pulmonary system, lung lesions, lung airways, or other similar patient features to allow the clinician to better identify potential targets” (Bharadwaj: [0103]). 

Regarding claim 22, the combination of Barak and Bharadwaj discloses: 
The system of claim 21, as described above. 
Barak is not relied on for teaching: 
wherein the user interface is configured to display a marker in each image depicting the position of the target.
However, in a similar invention in the same field of endeavor, Bharadwaj teaches a “system and method for planning surgical procedure including a treatment zone setting view presenting at least one slice of a 3D reconstruction” (Abstract), which also includes “a volumetric view presenting a 3D volume derived from the 3D reconstruction and a 3D representation of the treatment zone marker relative to structures depicted in the 3D volume” (Abstract), and further teaches: 
wherein the user interface is configured to display a marker in each image depicting the position of the target ("target marker 252, e.g., a crosshair or other similar element, is positioned over the target 232 in each of slices 246, 248, 250" Bharadwaj: [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for navigating to target and performing procedure on target utilizing fluoroscopic-based local three dimensional volume reconstruction disclosed by Barak, by including the treatment procedure planning system and method as taught by Bharadwaj. One of ordinary skill in the art would have been motivated to make this modification in order to “provide a clinician with enhanced viewing of the patient's abdomen, airways, liver, lungs, pulmonary system, lung lesions, lung airways, or other similar patient features to allow the clinician to better identify potential targets” (Bharadwaj: [0103]). 

Regarding claim 23, the combination of Barak and Bharadwaj discloses: 
The system of claim 22, as described above. 
Barak is not relied on for teaching: 
further comprising a scroll bar which upon receiving an input scrolls the images from the second fluoroscopic 3D reconstruction displayed on the user interface, each image including the marker.
However, in a similar invention in the same field of endeavor, Bharadwaj teaches a “system and method for planning surgical procedure including a treatment zone setting view presenting at least one slice of a 3D reconstruction” (Abstract), which also includes “a volumetric view presenting a 3D volume derived from the 3D reconstruction and a 3D representation of the treatment zone marker relative to structures depicted in the 3D volume” (Abstract), and further teaches: 
further comprising a scroll bar which upon receiving an input scrolls the images ("selectable by the clinician and moveable or slidable relative to the localizer view 240 to allow the clinician to scroll through the slices 234 of the 3D reconstruction of the patient's body presented on the main view 236" Bharadwaj: [0076]; "provides the clinician with a general reference for where a particular lesion or other target 232 is located in the patient's body" Bharadwaj: [0076]) from the second fluoroscopic 3D reconstruction displayed on the user interface, each image including the marker ("target marker 252, e.g., a crosshair or other similar element, is positioned over the target 232 in each of slices 246, 248, 250" Bharadwaj: [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for navigating to target and performing procedure on target utilizing fluoroscopic-based local three dimensional volume reconstruction disclosed by Barak, by including the treatment procedure planning system and method as taught by Bharadwaj. One of ordinary skill in the art would have been motivated to make this modification in order to “provide a clinician with enhanced viewing of the patient's abdomen, airways, liver, lungs, pulmonary system, lung lesions, lung airways, or other similar patient features to allow the clinician to better identify potential targets” (Bharadwaj: [0103]). One of ordinary skill in the art would have been further motivated to make this modification because it "provides the clinician with a general reference for where a particular lesion or other target 232 is located in the patient's body" (Bharadwaj: [0076]).

Regarding claim 24, the combination of Barak and Bharadwaj discloses: 
The system of claim 23, as described above. 
Barak is not relied on for teaching: 
wherein the marker is automatically generated on each image based on the marking of the target in the third slice.
However, in a similar invention in the same field of endeavor, Bharadwaj teaches a “system and method for planning surgical procedure including a treatment zone setting view presenting at least one slice of a 3D reconstruction” (Abstract), which also includes “a volumetric view presenting a 3D volume derived from the 3D reconstruction and a 3D representation of the treatment zone marker relative to structures depicted in the 3D volume” (Abstract), and further teaches: 
wherein the marker is automatically ("adjustment of the at least one dimension of the treatment zone marker in one of the axial, coronal, and sagittal slices automatically adjusts at least one dimension of the treatment zone marker in at least one other of the axial, coronal, and sagittal slices" Bharadwaj: [0018]) generated on each image ("target marker 252, e.g., a crosshair or other similar element, is positioned over the target 232 in each of slices 246, 248, 250" Bharadwaj: [0080]) based on the marking of the target in the third slice ("the adjustment of the at least one dimension of the treatment zone marker in response to the received user input in one of the axial, coronal, and sagittal slices adjusts at least one dimension of the treatment zone marker in at least one other of the axial, coronal, and sagittal slices" Bharadwaj: [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for navigating to target and performing procedure on target utilizing fluoroscopic-based local three dimensional volume reconstruction disclosed by Barak, by including the treatment procedure planning system and method as taught by Bharadwaj. One of ordinary skill in the art would have been motivated to make this modification in order to “provide a clinician with enhanced viewing of the patient's abdomen, airways, liver, lungs, pulmonary system, lung lesions, lung airways, or other similar patient features to allow the clinician to better identify potential targets” (Bharadwaj: [0103]). One of ordinary skill in the art would have been further motivated to make this modification because it "provides the clinician with a general reference for where a particular lesion or other target 232 is located in the patient's body" (Bharadwaj: [0076]).

Regarding claim 25, the combination of Barak and Bharadwaj discloses: 
The system of claim 23, as described above. 
Barak is not relied on for teaching: 
wherein each image depicts a position of the catheter relative to the target defined by the displayed marker.
However, in a similar invention in the same field of endeavor, Bharadwaj teaches a “system and method for planning surgical procedure including a treatment zone setting view presenting at least one slice of a 3D reconstruction” (Abstract), which also includes “a volumetric view presenting a 3D volume derived from the 3D reconstruction and a 3D representation of the treatment zone marker relative to structures depicted in the 3D volume” (Abstract), and further teaches: 
wherein each image depicts a position of the catheter (“use of a flexible catheter” Bharadwaj: [0091]; “representation of a probe or needle 283 inserted into the target 232” Bharadwaj: [0091], Fig. 6C) relative to the target defined by the displayed marker ("target marker 252, e.g., a crosshair or other similar element, is positioned over the target 232 in each of slices 246, 248, 250" Bharadwaj: [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for navigating to target and performing procedure on target utilizing fluoroscopic-based local three dimensional volume reconstruction disclosed by Barak, by including the treatment procedure planning system and method as taught by Bharadwaj. One of ordinary skill in the art would have been motivated to make this modification in order to “provide a clinician with enhanced viewing of the patient's abdomen, airways, liver, lungs, pulmonary system, lung lesions, lung airways, or other similar patient features to allow the clinician to better identify potential targets” (Bharadwaj: [0103]). 

Regarding claim 26, the combination of Barak and Bharadwaj discloses: 
The system of claim 23, as described above. 
Barak is not relied on for teaching: 
wherein each image depicts a position of a tool extended from the catheter relative to the target defined by the displayed marker.
However, in a similar invention in the same field of endeavor, Bharadwaj teaches a “system and method for planning surgical procedure including a treatment zone setting view presenting at least one slice of a 3D reconstruction” (Abstract), which also includes “a volumetric view presenting a 3D volume derived from the 3D reconstruction and a 3D representation of the treatment zone marker relative to structures depicted in the 3D volume” (Abstract), and further teaches: 
wherein each image depicts a position of a tool extended from the catheter (“needle 283 may also be represented in the volumetric view 267 as extending into the 3D volume 271 to provide the clinician with an indication of the needle position relative to anatomical structures within the 3D volume 271 near the target 232” Bharadwaj: [0091]) relative to the target defined by the displayed marker ("target marker 252, e.g., a crosshair or other similar element, is positioned over the target 232 in each of slices 246, 248, 250" Bharadwaj: [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for navigating to target and performing procedure on target utilizing fluoroscopic-based local three dimensional volume reconstruction disclosed by Barak, by including the treatment procedure planning system and method as taught by Bharadwaj. One of ordinary skill in the art would have been motivated to make this modification in order to “provide a clinician with enhanced viewing of the patient's abdomen, airways, liver, lungs, pulmonary system, lung lesions, lung airways, or other similar patient features to allow the clinician to better identify potential targets” (Bharadwaj: [0103]). 

Regarding claim 27, the combination of Barak and Bharadwaj discloses: 
The system of claim 26, as described above. 
	Barak further discloses: 
wherein the tool is selected from the group consisting of a biopsy tool, brushes, a clamp, an ablation tool, a laser probe, a cryogenic probe, and an aspirating needle (“medical instruments may include, without limitation, optical systems, ultrasound probes, marker placement tools, biopsy tools, ablation tools (i.e., microwave ablation devices), laser probes, cryogenic probes, sensor probes, and aspirating needles to the target” Barak: [0043]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Barak in view of Bharadwaj as applied to claim 26 above, and further in view of Taron et al. (US 2017/0055928 A1, hereinafter "Taron"). 

Regarding claim 28, the combination of Barak and Bharadwaj discloses: 
The system of claim 26, as described above. 
The combination of Barak and Bharadwaj is not relied on for teaching: 
further comprising a next button on the user interface to confirm that the tool is placed appropriately in the target of images of the second fluoroscopic 3D reconstruction.
However, in a similar invention in the same field of endeavor, Taron teaches systems and methods in the field of image processing “for a 3D display of a patient’s organ in which a surgical instrument is positioned” ([0001]), which “enable real-time visualization of a surgical instrument, in situ during a surgical procedure, such as needle, catheter, or a straight or shaped guide wire” ([0002]), and further teaches: 
further comprising a next button ([A ‘Next’ button is shown in Figs. 4A and 4B.]]) on the user interface to confirm (“practitioner will operate a confirmation … application” Taron: [0030]) that the tool is placed appropriately in the target of images of the second fluoroscopic 3D reconstruction (“practitioner may desire further positional confirmation upon insertion of an instrument, upon reaching the target point for the instrument” Taron: [0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for navigating to target and performing procedure on target utilizing fluoroscopic-based local three dimensional volume reconstruction disclosed by Barak, by including the real-time visualization of a surgical instrument as taught by Taron. One of ordinary skill in the art would have been motivated to make this modification because “the practitioner may desire further 3D confirmation of the instrument position” ([0030]). This modification “enables clinicians to assess instrument position relative to the target location” ([0026]). 

Response to Arguments
	Applicant submits that the relied upon portions of the references considered alone or in combination fail to teach each element of claim 1. Applicant provides arguments to the rejection of claim 1 with respect to the references Zhao, Holsing, and Dickhans. In particular, with respect to Zhao, Applicant submits that the quoted passage from Zhao appears to contain a typographical error referring to fluoroscopic image 720, and that the display in Fig. 10 of the target tissue 730 is one that has been lifted from the model image 720 and overlaid on the fluoroscopic image 710. Thus, Applicant submits that the target tissue 730 is not visible in the slice. 

In response, Examiner respectfully submits that Applicant’s arguments, see pages 7-9 of the remarks, filed 06/16/2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 over Zhao in view of Holsing and Dickhans have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 102(a)(1) as being anticipated by Barak. The new ground of rejection of claim 1 is provided in full detail in the corresponding section of the present Office Action above. 

	Applicant submits that the Office has failed to provide some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness with respect to independent claim 1. 

In response, Examiner respectfully submits that Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new ground of rejection of claim 1 does not rely on any of Zhao, Holsing, or Dickhans. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Arenson et al. (US 2007/0100234 A1, hereinafter “Arenson”) teaches methods and systems for tracking instruments in fluoroscopy (Title), including a “multi-slice detector, a processor coupled to the multi-slice detector, and a display configured to display reconstructed images” (Abstract). Arenson further describes methods of displaying regions of interest and instruments in the slices of the reconstructed 3D images. 
	Jensen (US 2002/0085681 A1, hereinafter “Jensen”) teaches a method and apparatus for obtaining and displaying computed tomography images using a fluoroscopy imaging system (Title), and further teaches “acquisition module obtains multiple 2-D fluoroscopic images at desired positions along the image acquisition path and an image processor constructs a 3-D volume of object data based on the 2-D fluoroscopic images” (Abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793